           Case 2:12-cr-00418-JS Document 781 Filed 01/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      :           CRIMINAL ACTION
                                               :
    v.                                         :           No. 12-418-6
                                               :
 KENNETH PARNELL                               :

                                           ORDER

         AND NOW, this 15th day of January, 2021, upon consideration of Defendant Kenneth

Parnell’s “Emergency Motion for Compassionate Release,” the Government’s opposition, and

Parnell’s supplemental letters, and for the reasons stated in the accompanying Memorandum, it is

ORDERED the Motion (Document 750) is DENIED.


                                                           BY THE COURT:

                                                            /s/ Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
